DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-3, 6, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul et al. (US 8123322).
	Regarding to claims 1 and 14-15:
Paul et al. discloses a printer comprising:
a movable functional element (FIG. 2, element 204);
              a chargeable energy-storing device; and a charger to charge the chargeable energy-storing device using energy discharged from the movable functional element (column 5, lines 57-63: The generator 164 converts kinetic energy resulting from motion of the IT device 104 comprising the carriage 204 to charge the power supply 160 including a capacitor or a battery).
Regarding to claims 2-3: wherein the charger is to use kinetic energy of the moveable functional element to charge the chargeable energy-storing device, wherein the printer is to perform energy recuperation of a kinetic energy of the moveable functional element so as to charge the chargeable energy-storing device (column 5, lines 57-63: The generator 164 converts kinetic energy resulting from motion of the IT device 104 to charge the power supply 160 including a capacitor or a battery).
Regarding to claim 6: wherein the moveable functional element comprises one of a printer carriage, a valve to depressurize a volume, a ventilation module, a scanner head, and a printing cylinder (FIG. 2: The movable carriage 204).
	Regarding to claim 13:  further comprising a controller to determine a dissipation of energy out of the printer and control the charger to use the dissipating energy to charge the chargeable energy-storing device (FIG. 1, element CONTROL BLOCK 108).
2.	Claim(s) 1-4, 7-9, 12-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (US 2015/0212560).
	Regarding to claims 1 and 15:
Ueda discloses a printer (FIG. 1) comprising:
a movable functional element (paragraph [0065]: A motor causes a rotational motion);
              a chargeable energy-storing device; and a charger to charge the chargeable energy-storing device using energy discharged from the movable functional element (paragraphs [0065]-[0066]: The power regenerator 36c converts kinetic energy, caused by rotational motion of a motor into electric energy. The charging unit 37 charges such electric energy into the battery 25).
Regarding to claims 2-3: wherein the charger is to use kinetic energy of the moveable functional element to charge the chargeable energy-storing device, wherein the printer is to perform energy recuperation of a kinetic energy of the moveable functional element so as to charge the chargeable energy-storing device (paragraphs [0065]-[0066]: The power regenerator 36c converts kinetic energy, caused by rotational motion of a motor into electric energy. The charging unit 37 charges such electric energy into the battery 25).
Regarding to claim 4: an actuator connected to the moveable functional element, the actuator to actuate the moveable functional element and to increase a kinetic energy of the moveable functional element, wherein the charger is to use electrical energy converted from at least a part of the kinetic paragraphs [0065]-[0066]: The power regenerator 36c converts kinetic energy, caused by rotational motion of a motor into electric energy. The charging unit 37 charges such electric energy into the battery 25. Such motor reads on the claimed actuator).
Regarding to claims 7, 9, and 12: wherein the printer comprises a power interface connectable to an external power supply (FIG. 3, element 35: Power supply unit), wherein the printer is to temporarily operate in a sleep mode, wherein the printer is to operate independently from power of the external power supply during the sleep mode using electrical energy stored in the chargeable energy-storing device, wherein the printer comprises a detector to detect an entry of the printer into the sleep mode and to switch the power supply from the external power supply to the chargeable energy-storing device responsive to the entry (paragraph [0119]: When the image forming device operates in the power saving mode, the power consumption is covered by the supply from the charging unit 37, not from the commercial power source. FIG. 3: The power switch 39 is controlled to switch the power sources (36, 37, or 35) to supply the power to the operation of the printer), wherein the external power supply is connected in parallel to the charger with respect to the actuator (FIG. 2: The power supply 23 and the charging battery 25 are in parallel connection with the unit that they supply the power thereto).
Regarding to claim 8: further comprising a watchdog component to evaluate a level of charge of the chargeable energy-storing device and to output a signal when the level of charge is equal or below a threshold value, wherein the printer is to use the external power supply responsive to the signal (paragraph [0114]: When the charged electricity of the charging unit 37 is less than the threshold value, the power from the power supply unit 35 is used).


Regarding to claim 13:  further comprising a controller to determine a dissipation of energy out of the printer and control the charger to use the dissipating energy to charge the chargeable energy-storing device (FIG. 3, element 31).
Allowable Subject Matter
3.	Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 5: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the actuator is a motor having a counter electromotive force, wherein the actuator is to convert a movement of the moveable functional element to the electrical energy when decelerating the moveable functional element is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 11: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the a voltage threshold level (V1) is equal to a voltage level used to drive the actuator is neither disclosed nor taught by the cited prior art of record, alone or in combination.
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853